             Case 2:20-cv-02726-CJC-MAA Document 23 Filed 07/02/20 Page 1 of 4 Page ID #:387



                  1 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  2 GABRIELLA A. NOURAFCHAN (301594)
                      gan@msk.com
                  3 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  4 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  5 Facsimile: (310) 312-3100
                  6 Attorneys for Defendants
                    Kevin Healey and Propagate Content, LLC
                  7
                  8                       UNITED STATES DISTRICT COURT
                  9                      CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 SCOTT W. HALLOCK, an individual;          CASE NO. 2:20-cv-02726 CJC (MAAx)
                    WMTI PRODUCTIONS, INC., a
                 12 California corporation; WMTI              Honorable Cormac J. Carney
                    PRODUCTIONS NORTH, INC., a
                 13 Canadian corporation; and THE NEXT        DEFENDANTS’ APPLICATION
                    SEASON COMPANY, INC., a                   FOR LEAVE TO FILE A
                 14 Canadian corporation,                     CONSOLIDATED BRIEF AND
                                                              EXHIBITS IN SUPPORT OF
                 15              Plaintiffs,                  DEFENDANTS’ MOTION TO
                                                              DISMISS PLAINTIFFS’
                 16       v.                                  COPYRIGHT CLAIMS AND ANTI-
                                                              SLAPP MOTION TO STRIKE
                 17 KEVIN HEALEY, an individual;              PLAINTIFFS’ STATE LAW
                    PROPAGATE CONTENT, LLC, a                 CLAIMS
                 18 Delaware Limited Liability Company;
                    and DOES 1 through 100, inclusive,        Filing Date for
                 19                                           Relevant Mtns:    July 13, 2020
                               Defendants.
                 20                                           File Date: March 24, 2020
                                                              Trial Date: TBD
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
12285367.1
                               APPLICATION TO FILE CONSOLIDATED BRIEF AND EXHIBITS THERETO
             Case 2:20-cv-02726-CJC-MAA Document 23 Filed 07/02/20 Page 2 of 4 Page ID #:388



                  1         Defendants file this short application asking the Court for leave to file a
                  2 single, consolidated brief not to exceed 50 pages in support of Defendants’
                  3 upcoming separate motions to dismiss Plaintiffs’ copyright claims pursuant to
                  4 Federal Rule of Civil Procedure 12(b)(6) and strike Plaintiffs’ state law claims
                  5 pursuant to California’s anti-SLAPP statute, California Code of Civil Procedure
                  6 § 425.16. Defendants also ask for leave to file only one set of exhibits in support of
                  7 both motions. Defendants have now met and conferred with Plaintiffs about this
                  8 relief and Plaintiffs oppose the filing of a consolidated brief but are amenable to
                  9 the filing of only one set of exhibits.
                 10         Given the various Orders respecting the Covid-19 pandemic and general
                 11 considerations concerning what is considered “emergency” relief, Defendants have
                 12 not styled this as an ex-parte application. However, Defendants respectfully ask the
                 13 Court for an expeditious ruling because Defendants’ filing deadline of July 13 is
                 14 rapidly approaching.
                 15         As grounds for their request, Defendants state as follows:
                 16         Plaintiffs’ lawsuit asserts four causes of action—a claim for copyright
                 17 infringement under the U.S. Copyright Act, which is actually eight separate claims
                 18 of copyright infringement brought by 3 of the 4 Plaintiffs, and three state law
                 19 claims asserted by all Plaintiffs.1 In response, Defendants intend to move the Court
                 20 to dismiss Plaintiffs’ claim(s) for copyright infringement for failure to state a
                 21 claim. Defendants also to intend to move the Court to strike Plaintiffs’ state law
                 22 claims pursuant to California’s anti-SLAPP statute for failure to state a claim, or
                 23 alternatively to dismiss should the Court find the statute inapplicable.2
                 24
                 25
                    1
                      Plaintiffs have already amended their complaint once; their First Amended
                 26 Complaint    is the operative pleading. Dkt. No. 20.
                 27 2 As the point of this application is to seek procedural relief, Defendants will not
                    address the merits of Plaintiffs’ claims or the substance of their motions at this
    Mitchell     28 time other than as is relevant to this application.
  Silberberg &
   Knupp LLP
                                                                2
12285367.1
                                APPLICATION TO FILE CONSOLIDATED BRIEF AND EXHIBITS THERETO
             Case 2:20-cv-02726-CJC-MAA Document 23 Filed 07/02/20 Page 3 of 4 Page ID #:389



                  1           These motions are generally filed separately because they depend on
                  2 different grounds for relief and because a defendant has an automatic appeal right
                  3 from the denial of an anti-SLAPP motion to strike. That being said, here, there is
                  4 overlap in the facts and the argument. For example, Defendants are moving to
                  5 dismiss the copyright claims solely on the grounds that there is no copying (and,
                  6 hence, no infringement) because there is no substantial similarity in protected
                  7 expression between the 8 episodes of Plaintiff’s show, Scare Tactics, and 7
                  8 episodes of Defendants’ show, Prank Encounters, at issue. This same argument
                  9 also warrants striking Plaintiffs’ state law claims. Thus, while there are additional
                 10 reasons for striking Plaintiffs’ state law claims, the lack of substantial similarity
                 11 argument—which is lengthy given the number of works at issue—is relevant to
                 12 both motions. Thus, it would promote judicial economy and efficiency for
                 13 Defendants to prepare and file—and the Court to consider—a single consolidated
                 14 brief. These same considerations also warrant Defendants filing only one set of
                 15 exhibits in support of their motions. Otherwise, Defendants will have to submit
                 16 two briefs and two sets of exhibits that will be, in part, redundant or will need to
                 17 refer to and incorporate arguments from one brief to the other. This Court, in turn,
                 18 will either have to re-read (or cross-reference) arguments made in separate briefs
                 19 and watch or review duplicative exhibits.
                 20           This is highly inefficient and there is no reason to put Defendants or the
                 21 Court to the time and expense of such an endeavor. Plaintiffs seem to understand
                 22 the inefficiency inherent in separate briefs and records because they are amenable
                 23 to there being a single record. However, they still oppose Defendants’ filing a
                 24 consolidated brief, contending that the arguments are different and different
                 25 appellate rights attach. Those concerns are unfounded because (a) the Court can
                 26 easily distinguish between arguments and evidence unique to the anti-SLAPP
                 27 motion and (b) how the motions are submitted will not affect the parties’ appellate
    Mitchell     28 rights.
  Silberberg &
   Knupp LLP
                                                                 3
12285367.1
                                 APPLICATION TO FILE CONSOLIDATED BRIEF AND EXHIBITS THERETO
             Case 2:20-cv-02726-CJC-MAA Document 23 Filed 07/02/20 Page 4 of 4 Page ID #:390



                  1         Moreover, filing a consolidated brief would allow Defendants to file a single
                  2 brief of 50 pages, which means it will be no longer than the combined allowable
                  3 length of separate briefs. See Local Rule 11-6 (limiting briefs to 25 pages).
                  4 Otherwise, given that each brief has a 25-page limit but Defendants will need to
                  5 address the lack of substantial similarity between 8 of Plaintiffs’ episodes and 7 of
                  6 Defendants’ episodes and make other arguments, Defendants will almost certainly
                  7 have to ask the Court for leave to file oversized briefs, resulting in even more
                  8 pages than they would otherwise need. (Defendants reserve their right to seek such
                  9 relief should the Court deny this request.)
                 10         Finally, so there is no confusion, Defendants are not asking the Court to
                 11 require Plaintiffs to file a consolidated opposition brief. Defendants leave that
                 12 choice to Plaintiffs and also reserve their right to file a consolidated reply brief or
                 13 separate reply briefs depending on what makes the most sense once Plaintiffs have
                 14 filed their opposition.
                 15
                 16 DATED: JULY 2, 2020                     MITCHELL SILBERBERG & KNUPP LLP
                 17
                 18                                         By: /s/ Aaron M. Wais
                                                                 Aaron M. Wais
                 19                                              Attorneys for Defendants
                                                                 Kevin Healey and Propagate Content,
                 20                                              LLC
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                4
12285367.1
                                APPLICATION TO FILE CONSOLIDATED BRIEF AND EXHIBITS THERETO
